t c memo united_states tax_court estate of ona e hendrickson deceased donald g hendrickson personal representative petitioner v commissioner of internal revenue respondent docket no filed date scott r cox and sheldon g gilman for petitioner russell d pinkerton for respondent contents overview of issues and conclusions findings_of_fact the hendrickson family farm decedent's gifts of family farm_land oe ee ee income and losses from family farm operations lil decedent's share of investment_income of garry's estate value of coal mining rights distributions from garry's estate to decedent expenses attributable to decedent's investment_income net_investment_income of garry's estate to which decedent became entitled during oe facts relating to petitioner's primary position--existence of claimed family farm partnership ee facts relating to petitioner's secondary position-- use of decedent's investment_income to pay expenses of family farm consideration received by decedent for any investment_income not so used hei receivable children's performance of services for family farm - land bank loan ee ee ee ee eee ee use of land bank loan proceeds ee interest deductions claimed by garry's estate or decedent with respect to land bank loan security for land bank loan included in decedent' s estate miscellaneous facts relating to land bank loan opinion i did decedent make taxable_gifts of investment_income received by garry's estate during a relevance of decedent's taxable_gifts to this estate_tax case ee ew ew ew ee eee yd b broad definition of taxable gift we ee ee le c the parties' positions---in general ee d petitioner's primary argument--decedent's transfer of investment_income was a bona_fide ordinary business transaction be petitioner's secondary argument --decedent either spent investment_income on her own expenses or received full consideration for any income that benefited children ee we we ew ee 4b petitioner's estate accounting eee we ee ee ca unreliability of petitioner's accounting ew es petitioner's accounting shows that much of decedent's investment_income was spent on children's expenses oe we we cd decedent did not receive consideration claimed by petitioner for any income not used to pay farm expenses ee ew se no land bank loan payments were decedent' s expenses oe - decedent's income was not used to pay decedent' s share of expenses of any business other than family farm ee ee ee ew ee cb f decedent gave her investment_income to children as asserted by respondent on brief except to limited extent income was used to pay decedent's share of expenses of family farm il is petitioner entitled to deduct a portion of land bank loan as unpaid mortgage a value of security included in decedent' s estate b uncertainty that land bank loan will ever be paid_by decedent's_estate petitioner's sec_2053 deduction must be reduced on account of decedent's contribution right sec_68 the value of decedent's contribution rights cannot be determined decedent's status as guarantor or accommodation party c conclusion re unpaid mortgage deduct ion iii unused exclusions available as conceded in respondent's brief offset and deduction for gift_taxes payable memorandum findings_of_fact and opinion beghe judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of ona e hendrickson donald g hendrickson personal representative petitioner respondent also determined a late filing addition_to_tax of dollar_figure under sec_6651 all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise specified by amended answer respondent asserted an additional deficiency of dollar_figure in estate_tax and an additional late filing addition of dollar_figure overview of issues and conclusions following concessions by the parties the two issues for decision are the lifetime gifts issue and the unpaid mortgage issue the lifetime gifts issue concerns whether during ona e hendrickson decedent made lifetime taxable_gifts to her children of dollar_figure in coal royalties dividends and interest received by the estate of her late husband petitioner asserts that decedent made no such gifts according to petitioner decedent made transfers of her share of the estate’s investment_income to a family farm partnership owned one-half by decedent and one-half by the children petitioner argues that these transfers were part of a bona_fide ongoing ordinary business transaction and therefore were not gifts regardless of the shortfall in the pecuniary consideration decedent received for because petitioner still contests much of the asserted deficiency in estate_tax petitioner does not concede the amount of the late filing addition determined by respondent petitioner does concede however that the addition applies to any deficiency we redetermine respondent has conceded the allowance of the properly substantiated expenses of this litigation as additional administrative expenses of decedent's_estate - - them see sec_25_2512-8 gift_tax regs petitioner alternatively argues that even if no bona_fide farm partnership existed decedent still made no gifts of the investment_income because most or all of the income was spent on decedent's share of the family farm's expenses petitioner further asserts that decedent received full consideration for any income not so spent by reason of the children's performance of services for the family farm and the receipt of an indebtedness from hendricksons enterprise inc a corporation whose shares were owned by the children and decedent any taxable_gifts we find decedent made during must be taken into account in computing petitioner's estate_tax under sec_2001 b in addition respondent in a separate notice also determined deficiencies in decedent's federal gift_taxes for on the basis of the same gifts determined in the estate_tax notice at issue herein no petition was filed with this court concerning the gift_tax notice as of the time of trial respondent had assessed the gift_tax deficiencies but had taken no action to collect them respondent's counsel has informed the court that respondent will follow the court's conclusions in this case as to the amount of decedent's lifetime taxable_gifts in any future collection actions with respect to the gift_tax assessments as a result any gifts we find decedent made during will also determine petitioner's gift_tax liability in the related controversy we conclude that decedent gave dollar_figure in investment_income to the children as argued by respondent on brief except to the limited extent we find the income was used to pay decedent's share of family farm expenses the unpaid mortgage issue concerns whether petitioner may deduct as an unpaid mortgage under sec_2053 part of the outstanding balance at decedent's death of a secured bank loan the resolution of this issue requires us to consider the amount of the security for the loan that was included in decedent's_estate we conclude that petitioner is not entitled to a deduction for the loan findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the related exhibits are incorporated by this reference in the statutory notice respondent denied any deduction for the bank loan and also asserted that decedent gave the loan proceeds to her children respondent has since conceded that these are alternative positions our conclusion that petitioner may not deduct the outstanding loan balance therefore renders moot respondent's contention that the proceeds of the loan were a gift at the time of her death decedent resided in warrick county indiana at the time of filing of the petition in this case the address of decedent's personal representative donald g hendrickson was in boonville indiana the county seat of warrick county donald hendrickson also serves as the judge of the warrick county circuit_court decedent married garry o hendrickson garry in after more than years of marriage garry died on date decedent died years later on date at the time of garry's death decedent and garry had three children donald hendrickson vera lou klippel mrs klippel and james o hendrickson collectively the children the value of garry's gross_estate for federal estate_tax purposes exceeded dollar_figure million the value of garry's taxable_estate was much less garry's will provided for a begquest to decedent of property having a value equal to the maximum marital_deduction allowable for federal estate_tax purposes when garry died the maximum marital_deduction was equal to percent of the adjusted_gross_estate subject_to certain additional adjustments see sec_2056 as in effect for decedents dying before the value of garry's bequest to decedent and the the will also provided that this bequest was to include its proportionate share of the income of garry's estate from and after the date of garry's death marital_deduction ultimately allowed to garry's estate was dollar_figure as filed with respondent petitioner's estate_tax_return reported a gross_estate of dollar_figure a taxable_estate of dollar_figure and adjusted_taxable_gifts of dollar_figure garry's will left the residue of his estate to the children his will specifically provided that all garry's debts and expenses of estate administration and all inheritance and other transfer_taxes were to be paid from the residuary_estate without apportionment garry's estate ultimately paid respondent and the state of indiana a total of over dollar_figure million on account of estate and inheritance taxes the parties agree that pursuant to garry's will these taxes and all administration_expenses were the obligation of the children to be paid out of their shares of the estate during the 14-year period between garry's death and decedent's death ie from to garry's estate was neither wound up nor terminated instead it was administered as an unsupervised estate decedent was the personal representative garry's estate therefore continued to hold substantial assets and to receive substantial amounts of income during this period the hendrickson family farm when garry died in he owned big_number acres of land in warrick county sometimes referred to hereinafter as the family farm the parties agree that pursuant to garry's will decedent became entitled to an undivided 50-percent interest in this land and in the income generated by the land after garry's death decedent's gifts of family farm_land shortly after garry died decedent started giving her percent interest in the family farm_land to the children and their spouses from the year following garry's death to decedent's death in decedent gave away part of her interest in the family farm_land in almost every year as shown in the following table number of acres in decedent's ownership number of which decedent owned interest expressed acres an undivided as a percentage of given percent interest at total acres in the during the year beginning of year family farm year big_number dollar_figure --o- big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure -0o- big_number dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --o- dollar_figure -o- -- - decedent filed federal gift_tax returns reporting her gifts of family farm_land respondent has neither challenged the valuations of the land reported on those returns nor asserted that decedent made any gifts of land during the few gift_tax periods for which returns were not filed on the basis of the gift_tax returns filed by decedent the value of the family farm_land given by decedent during was the following year total value of land given -o- dollar_figure big_number big_number -o- big_number big_number big_number big_number big_number big_number big_number big_number -o- -o- big_number number of donees three children value of plus gift per spouses donee none -q- dollar_figure big_number big_number none -q- big_number big_number big_number big_number big_number big_number big_number big_number none -q- none -q- in the foregoing table unused applicable_exclusion annual for gifts exclusion to the per three individual children dollar_figure dollar_figure big_number big_number big_number -q- big_number big_number big_number big_number big_number big_number big_number big_number big_number -q- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the dollar amount shown in the last column for any year is the amount of annual_gift_tax_exclusion available for decedent's gifts to her three children during that year that was not used to offset the land gifts income and losses from family farm operations although decedent gave almost all her interest in the family farm_land to her children and their spouses during the period the taxable_income and loss resulting from the operations or in some years the rental of the family farm during that period were reported on the federal fiduciary income_tax returns filed by garry's estate these returns reported the following amounts of net_income or loss from the family farm fiscal_year ending net family farm or income or loss dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number for the fiscal years ending in and almost all family farm income reported by garry’s estate was rental income for the fiscal years ending in the estate reported its farm income simply as other income but it also reported that the principal activity of the family farm was land rental for the fiscal_year ending in the estate reported its farm income on form_4835 farm rental income and expenses -- the information set forth on the income_tax returns filed by garry’s estate for its fiscal years ended in date through date establishes the maximum net amount of funds spent by the family farm during that was not generated by the farm itself this amount is referred to as the net cash needs of the family farm during the family farm used the cash_method_of_accounting therefore the family farm generated funds during in amounts corresponding to the items of farm income reported on the income_tax returns of garry’s estate neither petitioner nor respondent has claimed that the family farm information reported on the tax returns of garry’s estate is inaccurate in addition petitioner has not identified any unreported deductible expenditures of funds by the family farm during as a result all deductible expenditures of the family farm during are included in the net tax loss of dollar_figure reported on the income_tax returns of garry’s estate with respect to the nondeductible expenditures of the family farm during the family farm did purchase some farm equipment and other depreciable_property after garry's death however the farm stopped purchasing equipment in the early 1980's as a result the cost of the depreciable_property acquired by the family farm after garry’s death and not subsequently sold by the farm was recovered by the farm via the - depreciation_deductions included in the farm’s dollar_figure reported net tax loss petitioner has not identified any nondeductible expenditures made by the family farm during other than the purchases of depreciable_property referred to above in addition petitioner asserts that at the time of decedent's death the value of the family farm did not exceed the value of the farm_land itself moreover during the fiscal years ending from date through date the family farm’s principal activity was the rental of the family farm_land depreciation and taxes accounted for almost all of the farm’s expenses during this period the cost of all family farm expenditures made during is therefore accounted for in the dollar_figure reported tax loss of the family farm approximately dollar_figure of the dollar_figure reported net_loss resulted from deductions claimed for the depreciation of farm equipment and other farm property owned by garry at the time of his death because this property was not purchased by the family farm the farm did not make any cash expenditures during corresponding to the depreciation_deductions claimed the farm did purchase a few cows and hogs after garry’s death but it sold all its livestock in its fiscal_year ended in date -- similarly at the time of his death garry also owned certain growing crops and livestock worth dollar_figure which were assets of the family farm garry’s estate sold these crops and livestock during and it used all dollar_figure of basis in calculating the family farm income reported on its fiduciary income_tax returns because the family farm did not purchase these assets the family farm received dollar_figure more cash during than the amount of income reported on the sale of the assets the aggregate net cash needs of the family farm during therefore did not exceed the dollar_figure loss reported on the income_tax returns of garry's estate less the dollar_figure of depreciation and dollar_figure of basis claimed with respect to property owned by garry at the time of his death accordingly the family farm's aggregate net cash needs for did not exceed dollar_figure decedent's share of investment_income of garry's estate value of coal mining rights in addition to the family farm at the time of his death garry owned a one-half interest in certain coal mining rights to big_number acres in gibson county indiana a stock portfolio a dollar_figure receivable from hendricksons enterprise inc hei ’ and certain other interest- ’ hendricksons enterprise inc is an automobile and farm implement dealership most of the stock of which was owned by decedent and the children on the date of decedent's death -- - generating investments the parties agree that pursuant to garry's will decedent became entitled to percent of these assets and percent of the income generated therefrom during garry's estate received substantial payments of coal royalties from the gibson county coal mining rights it also received large amounts of dividends and interest the stipulated amounts of coal royalties dividends and interest referred to hereinafter as the investment_income received by garry's estate during were as shown in the second third and fourth columns of the following table total decedent's coal investment 50-percent year royalties interest dividends income share dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number big_number big_number - by reason of having become entitled under garry's will to percent of the coal royalties dividends and interest decedent became entitled to dollar_figure of the investment_income of garry's estate during as shown in the foregoing table at the time of garry's death the value of the gibson county coal mining rights was approximately dollar_figure million the value of decedent's 50-percent interest in those rights was approximately dollar_figure by the time of decedent’s death the value of decedent's interest had declined to dollar_figure distributions from garry's estate to decedent notwithstanding the approximately dollar_figure million in investment_income garry's estate received---and the dollar_figure million excess of that income over the aggregate net cash needs of the family farm---garry's estate made few distributions to decedent during the federal fiduciary income_tax returns of garry's estate do not claim any distribution deductions for any of the fiscal years ending from date through date however respondent has conceded that dollar_figure in coal royalties was distributed to decedent as follows dollar_figure in dollar_figure in and dollar_figure in these were the only distributions by garry's estate to decedent during expenses attributable to decedent's investment_income respondent has conceded that garry's estate paid the following amounts of expenses attributable to the production of the investment_income during expenses attributable decedent's 50-percent year to investment_income share of the expenses -0o- -q- s207 dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number during garry's estate paid expenses attributable to decedent's share of its investment_income in the amounts conceded by respondent aggregating dollar_figure net_investment_income of garry's estate to which decedent became bntitled during during decedent became entitled to dollar_figure of the investment_income of garry's estate which was neither paid_by the estate to defray expenses related to the production of that income nor distributed to decedent by the estate this dollar_figure -- - 1s sometimes referred to hereinafter as decedent's net_investment_income the calculation is as follows coal royalties dividends interest received by garry's estate dollar_figure percent of above investment_income to which decedent was entitled big_number less expenses allocable to decedent's share of investment_income dollar_figure investment_income distributed to decedent big_number big_number net undistributed investment_income of garry's estate to which decedent was big_number entitled facts relating to petitioner's primary position--existence of claimed family farm partnership there was no written partnership_agreement between decedent and the children concerning the operation of the family farm petitioner’s federal estate_tax_return did not report as an asset of decedent's_estate a partnership_interest in the family farm or a partnership_interest of any kind petitioner's estate_tax_return reported less than dollar_figure worth of farm equipment as assets of decedent's_estate all this equipment was inherited from garry in none of it was acquired after that date none of decedent's individual income_tax returns for the only income_tax returns of decedent in the record reported any income or loss from a partnership the record contains no forms or other partnership tax reporting forms relating to the claimed family farm partnership at least three other pass-through entities in which decedent or the children have an ownership interest--hei a subchapter_s_corporation hendrickson farms a partnership and g o farms inc an s_corporation ---file federal_income_tax forms petitioner's purported accounting of garry's estate lists deposits made to and payments made from other than interaccount transfers the following three bank accounts which petitioner claims were used to conduct the business of the family farm old national bank account no the garry estate account old national bank account no the vera lou klippel agent account and old national bank account no the hendrickson farms account no part of any of these three accounts was reported as an asset of decedent's_estate on petitioner's federal estate_tax_return in the year of garry’s death part of the family farm was farmed by garry personally and part was farmed by tenant farmers part of the family farm_land was still being farmed by tenant farmers during for its fiscal years ending in date through date garry’s estate reported the following amounts of gross farm rental income on its federal fiduciary income_tax returns - - fiscal_year ending or gross farm rental income dollar_figure big_number big_number big_number big_number big_number big_number yearly average big_number at some time after garry’s death the tenant farmers gave up their contracts to farm and in or donald hendrickson began farming the formerly rented family farm_land by donald hendrickson was farming almost all the land constituting the family farm on its income_tax returns for its fiscal years ending from date through date garry’s estate reported the following amounts of gross_income for the entire family farm fiscal_year ending or gross_income of family farm dollar_figure big_number big_number big_number big_number big_number big_number big_number yearly average big_number --- - facts relating to petitioner's secondary position--use of decedent's investment_income to pay expenses of family farm consideration received by decedent for any investment_income not so used during decedent became entitled to dollar_figure of net_investment_income the net cash needs of the family farm during did not exceed dollar_figure as shown by petitioner's own accounting of garry's estate at least dollar_figure of decedent's funds was not used to pay decedent's expenses most of decedent's dollar_figure in net_investment_income was not used to pay family farm expenses the amount of decedent's income so used did not exceed dollar_figure hei receivable there are no notes or other written agreements evidencing any loans from garry's estate or decedent to hei the federal estate_tax_return of garry's estate reported as one of the assets of garry's estate a receivable from hei in the amount of dollar_figure the federal estate_tax_return of decedent's_estate also reported a receivable from hei in the amount of dollar_figure on its federal fiduciary income_tax returns for the fiscal years ending date through date garry's estate reported approximately dollar_figure of interest_income from hei - according to the accounting of garry's estate introduced by petitioner at trial the payments garry's estate received from hei during totaled approximately dollar_figure many of these payments were referred to as interest in the accounting the payments garry's estate received from hei during were therefore less than the amount of interest owed by hei during that period hei did not pay off the dollar_figure receivable reported on the estate_tax_return of garry's estate the dollar_figure hei receivable reported on petitioner's estate_tax_return is part of the same receivable reported on garry's estate_tax_return garry's estate did not use any of decedent's investment_income to acquire the dollar_figure receivable from hei or to acquire any other receivable from hei during children's performance of services for family farm during donald hendrickson and mrs klippel each performed not more than hours per week of services relating to the family farm with values of dollar_figure per hour and dollar_figure per hour respectively james o hendrickson did not perform any material services relating to the family farm during that period the aggregate value of the services performed by the children relating to the family farm during therefore did not exceed dollar_figure ie hours per week time sec_50 weeks per - - year time sec_15 years times the hourly rates of dollar_figure and dollar_figure per hour during this period the children owned from percent to dollar_figure percent of the land constituting the family farm in addition decedent was of course the children's mother land bank loan on date garry's estate agreed to borrow dollar_figure from the federal land bank of louisville kentucky the land bank the promissory note representing this loan the land bank loan provided that the following parties were jointly and severally liable for repayment of the loan decedent on behalf of garry's estate decedent individually the children and the children's spouses repayment of the land bank loan was secured_by a mortgage of most but not all of the big_number acres constituting the family farm during approximately dollar_figure million in interest and principal was paid on the land bank loan this amount was paid from the three bank accounts used by garry's estate into which decedent's investment_income was also deposited use of land bank loan proceeds of the dollar_figure principal_amount of the land bank loan dollar_figure was expended on a mandatory purchase of land bank stock and other closing costs and fees leaving net_proceeds of dollar_figure - at least dollar_figure of the dollar_figure net_proceeds of the land bank loan was used to pay the taxes and expenses of garry's estate therefore at least percent of the gross_proceeds of the land bank loan or at least percent of the net_proceeds was used to pay expenses that were the children's expenses not decedent's expenses the dollar_figure remaining net_proceeds of the land bank loan was disbursed in four land bank checks three of these checks were payable solely to donald hendrickson the fourth was payable collectively to donald hendrickson and the other signatories of the note these checks were then deposited into the vera lou klippel agent account which was owned solely by the children the land bank's loan closing statement and supplemental disbursement report provide very general information about the use of these funds--that the funds were used to pay legal fees operating or apparently miscellaneous equipment expenses---- but provide no details of those expenses or state on whose behalf the expenses were paid petitioner's estate_tax_return reported some of the land bank stock with a value of dollar_figure as an asset of decedent's_estate - - interest deductions claimed by garry's estate or decedent with respect to land bank loan garry's estate did not claim any interest deductions on its federal fiduciary income_tax returns for most of its fiscal years ending from through the estate claimed an interest_deduction in excess of dollar_figure for only one of these years the year ending date similarly decedent's federal individual income_tax returns claim no interest deductions for any of the years the only years for which decedent's returns are part of the record according to the land bank's records the amount of interest_paid on the land bank loan in the year ending date was dollar_figure the amount of interest_paid in each of the years ending from date to date varied from dollar_figure to dollar_figure neither garry's estate nor decedent claimed any federal_income_tax deductions for the interest on the land bank loan with respect to their taxable years security for land bank loan included in decedent's_estate the outstanding balance of the land bank loan at decedent's death was dollar_figure decedent gave away most of her interest in the family farm_land during therefore at the time of her death decedent owned little of the land securing the land bank loan - - petitioner's federal estate_tax_return reported four tracts of land aggregating only acres as being subject toa mortgage a comparison of the description of these tracts on petitioner's return with the land bank mortgage reveals that two of the tracts reported on the return--tract containing dollar_figure acres and tract containing dollar_figure acres----were subject_to the land bank mortgage the other two tracts---tract sec_1201 and sec_1202 containing acres---were not subject_to the mortgage decedent's_estate therefore included an interest in two tracts of the family farm_land subject_to the land bank mortgage tract sec_1102 and sec_1103 aggregating acres with respect to the value of the two tracts subject_to the mortgage petitioner's estate_tax_return reported a separate value for only one of these tracts a value of dollar_figure for tract or a reported value of dollar_figure per acre the return did not report a separate value for the other tract tract instead it reported an aggregate value of dollar_figure for tract sec_1102 sec_1201 and sec_1202 these three tracts aggregated dollar_figure acres their reported value was therefore dollar_figure per acre the value of the security for the land bank loan included in decedent's_estate was dollar_figure calculated as follows dollar_figure for tract plus dollar_figure for tract dollar_figure per acre multiplied by dollar_figure acres o7 - the record contains no evidence of the aggregate fair_market_value at decedent's death of the family farm_land securing the land bank loan that was not included in decedent's_estate miscellaneous facts relating to land bank loan the deeds by which decedent gave her interest in the family farm_land to the children during provided that the gifts were made subject_to the land bank debt and that the debt was expressly assumed by the grantees no claims were filed against decedent's_estate by the land bank or by any of the signatories of the promissory note representing the land bank loan payments of principal and interest have continued to be made on the land bank loan since decedent's death as of date the balance of the land bank loan had been reduced to dollar_figure from the dollar_figure balance at decedent's death petitioner admits that if decedent had made more than her proportionate share of the land bank loan payments she would have been entitled to contribution from the other signatories of the promissory note under indiana law opinion i did decedent make taxable_gifts of investment_income received by garry's estate during in the statutory notice respondent determined that decedent as a beneficiary of garry's estate became entitled to - - dollar_figure of coal royalties dividends and interest received by the estate during respondent also determined that decedent did not exercise her right to receive this investment_income but instead allowed its economic benefit to be enjoyed by the children respondent further determined that decedent thereby made indirect gifts of the investment_income to the children which gifts are taxable_gifts for purposes of sec_2503 and the other estate and gift_tax provisions of the code after having reviewed petitioner's responses to certain interrogatories respondent by amended answer asserted that decedent had become entitled to an additional dollar_figure of the investment_income of garry's estate respondent further asserted that decedent similarly made taxable_gifts of this additional income to the children the entire increased deficiency asserted in the amended answer is attributable to the asserted gifts of this additional investment_income respondent made several concessions after the amended answer respondent now maintains that decedent became entitled to a total of only dollar_figure of the investment_income of garry's estate during the period extending from garry's death in to with respect to the deficiency determined in the notice respondent's determination is presumed to be correct petitioner bears the burden of proving it wrong see rule a 290_us_111 respondent bears the burden_of_proof with respect to the increased deficiency asserted in the amended answer see rule a - - decedent's death in respondent also concedes that decedent received dollar_figure of this income as distributions from garry's estate and that garry's estate expended dollar_figure on expenses related to the production of this income as a result of these concessions respondent now contends that during decedent became entitled to dollar_figure of the investment_income of garry's estate which was neither distributed to decedent nor spent on the costs of earning that income respondent further contends that decedent permitted the children to enjoy the economic benefit of this dollar_figure and thereby made aggregate taxable_gifts to the children of that amount also during the evidence sustains respondent's first contention and we have so found during decedent became entitled to dollar_figure of the investment_income of garry's estate which was neither distributed to decedent nor spent to produce that income we now consider whether decedent made taxable_gifts of all or part of that dollar_figure to her children as respondent further contends a relevance of decedent's taxable_gifts to this estate_tax case sec_2001 imposes the federal estate_tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states under certain -- - circumstances a decedent's taxable_estate may be deemed to include property that was given away by the decedent before death see eg secs in this case however respondent has not asserted that any of decedent's lifetime gifts should be included in decedent's taxable_estate accordingly respondent has not claimed that any of decedent's dollar_figure in investment_income should be directly subject_to the estate_tax as part of decedent's taxable_estate nevertheless the determination of the portion of the dollar_figure that was transferred by decedent during her lifetime to the children in transactions that constitute taxable_gifts for gift_tax purposes remains relevant to this case under sec_2001 the amount of decedent's post-1976 taxable_gifts is taken into account in the calculation of decedent's_estate tax the amount of such gifts in part determines the marginal rates of tax imposed on decedent's taxable_estate see 94_tc_872 our decision concerning the amount of decedent's lifetime taxable_gifts will also determine the amounts to be collected on the assessments of the related gift_tax deficiencies determined by respondent respondent has undertaken to follow the court's conclusions in this case in any future collection actions taken with respect to those deficiencies --- - b broad definition of taxable gift the federal gift_tax applies to the transfer of property by gift by any individual sec_2501 sec_2503 defines the amount of an individual's taxable_gifts under that section an individual's taxable_gifts for any gift_tax period means the total_amount_of_gifts made during that period less certain deductions and exclusions not relevant here other than the dollar_figure or dollar_figure annual exclusion for gifts to any individual set forth in sec_2503 the terms gift and the transfer of property by gift cover a wide range of transactions in 324_us_303 the supreme court laid down the principle that congress intended to use the term gifts in its broadest and most comprehensive sense the supreme court in wemyss noted the evident desire of congress to hit all the protean arrangements which the wit of man can devise that are not business transactions within the meaning of ordinary speech id the court in wemyss also stated that donative_intent on the part of the transferor is not an essential element in the application of the gift_tax to a transfer of property see id the gift_tax provisions of the code evince--and the gift_tax regulations promulgated thereunder carry out--this congressional intent to apply the gift_tax to a broad range of transactions see sec_2512 sec_25_2511-1 gift_tax regs section - - b provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth the excess of the value of the property over the value of the consideration shall be deemed a gift the purpose of this provision is to protect the estate_tax by treating as taxable_gifts transfers of property that deplete what otherwise would have been included in the donor's estate at death see commissioner v wemyss supra pincite read literally sec_2512 would seem to provide that every transfer of property for inadequate consideration is in part a gift--including a business transaction in which one party simply got the better of the deal notwithstanding the language of sec_2512 however it is clear that the gift_tax does not apply to ordinary business transactions sec_25_2512-8 gift_tax regs provides a sale exchange or other transfer of property made in the ordinary course of business a transaction which is bona_fide at arm's length and free from any donative_intent will be considered as made for an adequate_and_full_consideration in money_or_money's_worth because a business transaction meeting this standard is deemed to be made for adequate_consideration it is not a gift_for gift_tax purposes---even if the consideration received by one of the parties turns out to be inadequate see 8_tc_706 - - c the parties' positions---in general respondent's position stresses the overall effect of decedent's conduct with respect to the assets decedent received under garry's will and decedent's share of the investment_income generated by those assets during according to respondent decedent's conduct with respect to these assets and income both depleted decedent's taxable_estate and benefited the children who were the natural objects of her bounty respondent urges us to remember that although decedent received a bequest from garry's estate with a value of over dollar_figure million and also became entitled to dollar_figure of net_investment_income during the period between garry's death and her death petitioner reported a gross_estate of only dollar_figure a taxable_estate of only dollar_figure and adjusted_taxable_gifts of only dollar_figure respondent additionally reminds us that because garry's bequest to decedent gualified for the marital_deduction garry's estate was not required to pay estate_tax on the transfer of percent of its assets to decedent respondent of course has no guarrel with this however it is generally assumed that the price to be paid for the tax-free transfer of assets via the marital_deduction is the taxation of those assets in the estate of the surviving_spouse see 100_tc_407 affd in part and revd in part on another ground 51_f3d_597 5th cir - -- respondent does not contend that decedent had a duty to maximize her taxable_estate by investing her assets and income wisely an individual may consume or even squander her property without making a gift see 465_us_330 in addition respondent recognizes that decedent's repeated use of the gift_tax annual exclusion--which enabled decedent to give most of her interest in the family farm_land to the children and their spouses while making only dollar_figure of taxable gifts---was proper respondent correctly argues however that if decedent did not consume or squander her investment_income but instead transferred the economic benefit of that income to the children as respondent alleges decedent made gifts of the income to the children see id on brief petitioner attempts to address respondent's concerns about the disappearance of both the assets decedent was entitled to receive from garry's estate and the investment_income generated by those assets petitioner asserts that the approximately dollar_figure million excess of the value of those assets over the value of decedent's gross_estate is amply explained by decedent's gifts of dollar_figure in family farm_land during see supra pp an approximately dollar_figure decrease in the value of decedent's interest in certain farm equipment acquired from garry’s estate see supra p and an -- - approximately dollar_figure decrease in the value of decedent's interest in the gibson county coal rights see supra p with respect to the income generated by the assets petitioner does not dispute that decedent became entitled to dollar_figure of net_investment_income during which was not included in decedent's_estate petitioner admits that decedent's income was transferred to a hendrickson family pool in which the children had an interest petitioner also acknowledges that intrafamily transactions are generally presumed to be gifts notwithstanding all this petitioner still maintains that decedent did not make any of the taxable_gifts determined by respondent petitioner's position unlike respondent's focuses on decedent's asserted motivation for her use of the investment_income as set forth in more detail below petitioner argues that decedent did not intend to make any gifts and that she either invested or spent most or all of her income to preserve the family farm petitioner additionally argues that if any of decedent's income was not in fact spent on the family farm decedent received full consideration for that income in money_or_money's_worth in the form of a receivable from hei and the children's provision of services to the farm in this context petitioner notes that garry's family had lived in warrick county indiana since and that decedent - - was born and raised in the same area petitioner further notes that garry engaged in farming in warrick county for most of his life petitioner also reminds us that donald hendrickson testified that decedent loved farming and wanted the family farm to continue after garry's death donald hendrickson further testified that garry had let the farm decline in the years leading up to his death and that at that time farming had already become the difficult business it is today petitioner asserts that decedent and the children therefore had to work and invest together to preserve the family farm and that decedent insisted this be done we are of course aware that operating a family farm can be an extremely demanding and daunting task we are also aware that in these times a farmer and his family can work long and hard in the most businesslike way and yet earn no economic profit from the enterprise we have no doubt that the family farm was important to decedent and the children for many laudable reasons the facts of this case however do not fit the story petitioner's argument constructs around them petitioner's argument largely explains what happened to the assets decedent received from garry's estate however it fails to explain what happened to the income generated by those assets -- - petitioner claims that decedent spent most or all of her investment_income on the family farm either as part of a bona_fide business venture with the children or for her own account and pleasure we have found that decedent became entitled to dollar_figure of net_investment_income during however we have also found that the aggregate net cash needs of the family farm during that period did not exceed dollar_figure therefore even if decedent had supplied all the cash needed by the farm this would only have accounted for about one-fourth of decedent's investment_income from garry's estate accordingly we conclude that most of decedent's income simply was not spent on the family farm notwithstanding petitioner's contentions we also conclude that decedent did not receive the consideration claimed by petitioner for any investment_income not spent on farm expenses in effect decedent's conduct or acquiescence during the lengthy period of administration of garry's estate--both as a beneficiary and as personal representative---prevented the donald hendrickson testified at trial that he personally borrowed about dollar_figure for the expenses of the family farm and spent more of his own money than that on family farm operations in light of our finding that the net cash needs of the family farm during did not exceed dollar_figure we conclude it is guite unlikely that donald hendrickson spent such sums on the family farm--although he may well have spent that much on some of the other hendrickson family farming operations he also managed including a farm owned by the children that was contiguous with parts of the family farm -- - investment_income generated by the estate's assets from reaching decedent and becoming part of decedent's taxable_estate as noted above garry's bequest to decedent qualified for the maximum marital_deduction then allowable for federal estate_tax purposes decedent’s effective deflection away from herself of her marital share of the investment_income of garry’s estate is inconsistent with the policies underlying the allowance of the marital_deduction on the transfer of the assets giving rise to that income see sec_20_2056_b_-4 estate_tax regs in determining the value of an interest in property passing to the spouse for purposes of the marital_deduction account must be taken of the effect of any material limitations upon the surviving spouse's right to income from the property sec_20_2056_b_-5 estate_tax regs in order for an interest in property to gualify as a deductible life_estate under section the promulgation in the wake of 520_us_93 of proposed_regulations addressing in detail the circumstances in which the use of estate income to pay administration_expenses will be considered a material limitation on the value of the residue for purposes of the estate_tax charitable and marital deductions see sec_20_2055-1 b -4 e proposed estate_tax regs fed reg date evidences the continuing importance of this issue the qualified_terminable_interest_property qtip rules enacted in 1981--after garry’s death in 1979--also evidence congress’ continuing concern that the surviving_spouse receive all income from any property qualifying for the marital_deduction see sec_2056 b property is not qtip unless the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life -- -- b the surviving_spouse must be entitled_for_life to all the income from the interest or a specific_portion of the interest for this and the other reasons set forth in more detail below we conclude that decedent made taxable_gifts of her investment_income as asserted by respondent on brief except to the limited extent that income was spent on family farm expenses properly attributable to decedent d petitioner's primary argument--decedent's transfer of investment_income was a bona_fide ordinary business transaction petitioner's primary legal argument is that decedent transferred her investment_income in the ordinary course of business within the meaning of sec_25_2512-8 gift_tax regs petitioner therefore asserts that decedent did not make taxable_gifts of any of her investment income--regardless of the shortfall in the consideration she received for it in money_or_money's_worth more particularly petitioner claims that shortly after garry's death decedent and the children formed a partnership to operate the family farm according to petitioner under the terms of the partnership_agreement decedent was entitled to percent of the income or loss of this partnership the children were entitled to equal one-third shares of the other percent also according to petitioner decedent and the children agreed to -- - contribute their shares of the investment_income of garry's estate to the partnership to be used as necessary to support the farming activities petitioner further asserts that as matters turned out decedent's dollar_figure of investment_income was in fact contributed to the partnership to support the losses of the farm operations as an initial response to petitioner’s argument we note that there was no written partnership_agreement among decedent and the children concerning the operation of the family farm in addition the record contains no forms or other partnership tax reporting forms relating to the claimed family farm partnership----although at least three other pass-through entities in which decedent or the children had an ownership_interest filed federal_income_tax forms we also note that petitioner's federal estate_tax_return did not report as one of the assets of decedent's_estate a partnership_interest in the family farm it also did not report as an asset any of the three bank accounts petitioner claims were used to conduct the business of the farm partnership moreover with respect to any equipment of the partnership petitioner's estate_tax_return reported less than dollar_figure worth of farm equipment as assets of decedent's_estate all of which had been inherited by decedent from garry in furthermore with respect to any income or loss of the claimed farm partnership - al --- none of decedent's individual income_tax returns for the only income_tax returns of decedent in the record reports any income or loss from a partnership finally we note that for the fiscal years ending in date and date almost all family farm income reported by garry’s estate was rental income for the fiscal years ending in through the estate reported its farm income simply as other income but it also reported that the principal activity of the family farm was land rental for the fiscal_year ending in date the estate reported its farm income on form_4835 farm rental income and expenses at trial donald hendrickson testified that in or he began farming various portions of the family farm_land formerly rented to tenant farmers and that by he was farming almost all of the family farm_land he also testified that the other children and he were conducting this farming as tenants all these facts strongly suggest that there was no family farm partnership of any kind among decedent and the children much less a partnership that conducted the farming operations on the family farm_land however even if we assume that a farm partnership existed in the form claimed by petitioner----and also assume that decedent transferred her net_investment_income to that partnership----decedent’s transfers would not meet the bona - -- fide at arm's length and free from any donative_intent standard set forth in sec_25_2512-8 gift_tax regs petitioner asserts that decedent contributed her investment_income to the claimed farm partnership in exchange for her percent partnership_interest if this were true decedent’s transfers would not meet the standard set forth in the regulation for the following reason decedent became entitled to dollar_figure of investment_income during net of distributions and expenses petitioner claims this entire dollar_figure was contributed to the family farm partnership for use in the operations of the family farm however on the basis of the federal fiduciary income_tax returns filed by garry's estate we have found that the aggregate net cash needs of the family farm for did not exceed dollar_figure decedent's 50-percent partnership share of this loss would not exceed dollar_figure therefore if the farm partnership existed as claimed by petitioner decedent would have contributed at least dollar_figure ie dollar_figure less dollar_figure in investment_income to the partnership in excess of her share of the cash needs or losses of the partnership there is no evidence that this excess is accounted for by any assets acquired by the claimed partnership or by any value of decedent’s claimed partnership_interest itself as we have found the family farm stopped purchasing farm equipment during the early 1980's and the farm's personal -- - property had been almost completely depreciated at decedent's death moreover petitioner itself claims that decedent’s farm partnership_interest was worthless at that time petitioner argues that any excess_contributions of capital made by decedent were offset by contributions of services made by the children according to petitioner as a result of these contributions of services the family farm partnership qualifies as an ordinary business transaction under the long history of favorable case law dealing with the formation of family partnerships in making this argument petitioner relies heavily on our decision in 8_tc_732 in fischer we held that the formation by a father and two sons of a partnership to carry on an established business owned by the father did not result in taxable_gifts from father to sons where the father contributed more capital than the sons but the sons planned to contribute more future services than the father petitioner argues that the facts of fischer are remarkably similar to the facts of this case in response we note that in fischer unlike the case at hand there was a written partnership_agreement partnership tax returns were filed the partners reported partnership earnings on their individual income_tax returns and for these reasons among others we found that a valid bona_fide partnership existed -- -- we also note that in fischer there was a vastly different relationship among the services provided by the children the capital contributed by the parent and the partnership interests received in fischer the two sons had worked full time in the family business for many years before the partnership was formed they also continued to provide vital full-time services to the partnership thereafter in this case donald hendrickson testified at trial that he worked about hours per week for the family farm during and that his services had a value of approximately dollar_figure per hour donald hendrickson also testified that his sister mrs klippel performed approximately to hours per week of bookkeeping services for the family farm during the same period with a value of approximately dollar_figure per hour finally donald hendrickson testified that his brother james o hendrickson performed very few services for the family farm donald hendrickson also testified that during he was employed full time as the judge of the warrick county circuit_court in addition donald hendrickson had many other business interests including other farming interests moreover mrs klippel also had another job and she testified at trial that she spent only to hours per week working for the family farm for all these reasons we have found that donald hendrickson performed not more than hours per week of services - -- for the family farm with a value of dollar_figure per hour mrs klippel performed not more than hours of services per week with a value of dollar_figure per hour james o hendrickson performed no material services for the family farm and the value of the services performed by the children for the family farm during did not exceed dollar_figure in this case the value of the part-time services performed by the children is therefore far less than the dollar_figure assertedly contributed by decedent to the partnership or the dollar_figure excess of decedent's contributions over percent of the partnership's aggregate cash needs this imbalance between the capital contributed by the parent and the services contributed by the children suggests that our analysis in 7_tc_837 formation of family_partnership created gift even though children agreed to contribute substantial services where partnership's income was primarily attributable to parent's contributed capital applies to this case rather than our analysis in fischer moreover in this case the relationship between the services allegedly performed by the children and the interests they allegedly received in the farm partnership serves as further proof that if the farm partnership existed any transfers by decedent to that partnership were neither at arm's length nor free from donative_intent the value of the services performed -- - by mrs klippel was approximately one-half the value of the services performed by donald hendrickson james o hendrickson performed no material services despite these differences however each of the three children received also according to petitioner an equal 3-percent share of the partnership's profits and losses this asserted awarding of equal partnership shares for vastly unequal work is further evidence that the family farm partnership if it existed was motivated by feelings of family solidarity rather than ordinary business considerations see 235_f2d_149 9th cir parents' transfer of farm_land to corporation owned by parents and their children held to be gift court_of_appeals found it noteworthy that all children received stock in the corporation but only of the children were partners in the operating partnership that actually farmed the land vacating and remanding 21_tc_607 above all in interpreting the ordinary business transaction exception to the gift_tax the pertinent inquiry is whether the transaction is a genuine business transaction as distinguished from the marital or family type of transaction see estate of anderson v commissioner t c pincite in the case at hand the alleged partners were a mother and her three children the general_rule is that intrafamily transactions are subject_to special scrutiny and presumed to be gifts see -- - 82_tc_239 affd without published opinion 786_f2d_1174 9th cir there is no evidence of any arm's-length bargaining of decedent with her children that suggests that business purposes rather than family relationships were the impelling considerations also as noted above decedent's alleged contributions to the partnership substantially exceeded her share of the partnership's losses the value of the services allegedly performed by the children was relatively small compared to the value of decedent's capital contributions and the children allegedly received equal shares in the partnership although they provided substantially unequal services for all these reasons we find that decedent did not make any transfers to the asserted family farm partnership that were bona_fide at arm's length and free from donative_intent ‘1 we again note that in or donald hendrickson began farming the family farm_land formerly rented to certain tenant farmers and that by donald hendrickson was farming substantially_all the family farm_land donald hendrickson testified that the other children and he were conducting this farming as tenants he also testified that whatever profit he made from farming the family farm_land he divided percent to decedent and percent to the children as set forth supra p the annual gross_income garry’s estate received from the entire family farm during when substantial acreage was being farmed by donald hendrickson was far less than the farm rental income the estate received during when only a part of the farm was being rented to tenant farmers this further suggests that if the alleged family farm partnership existed it was not an arm’s-length arrangement -- - accordingly we hold that the ordinary business transaction exception does not apply to this case be petitioner's secondary argument--decedent bither spent investment_income on her own expenses or received full consideration for any income that benefited children petitioner asserts that even if the ordinary business transaction exception does not apply decedent still did not make taxable_gifts of any of her dollar_figure in investment_income according to petitioner whether or not a formal partnership existed most or all of decedent's income from garry's estate was used to pay decedent's share of the expenses of the family farm to the extent decedent's income was not used to pay farm expenses petitioner further argues that decedent received full consideration for that income in the form of a dollar_figure receivable from hei and the children's provision of services to the family farm in our consideration of petitioner's primary argument we simply assumed that decedent transferred her net_investment_income to the asserted family farm partnership we now try to determine what decedent or garry's estate actually did with decedent's net_investment_income although the record in this case is extensive it is unfortunately quite difficult to make this determination in part because there was extensive commingling of estate and other funds among decedent and the children --- - petitioner's estate accounting petitioner's primary evidence concerning the use of decedent's investment_income is a purported accounting of garry's estate which petitioner introduced at trial according to petitioner its accounting---an approximately 125-page document--lists every deposit made to and every payment made from other than interaccount transfers the three bank accounts petitioner claims were used to conduct the business of the family farm petitioner alleges these three accounts were also used to conduct the other business of garry’s estate therefore petitioner asserts that the bank account information summarized in the accounting proves how all income of garry's estate was spent including any income received by the estate for the benefit of decedent we do not agree with petitioner's characterization of the accounting for the reasons set forth below the accounting is not sufficiently complete or reliable to prove how all of decedent's investment_income or all income of garry's estate was spent moreover whether we treat the accounting as an admission or evaluate it in light of the other evidence in the record petitioner's accounting in fact shows that substantial amounts of decedent's investment_income were spent on the children's expenses not decedent's expenses -- - unreliability of petitioner's accounting there are many reasons to question the reliability of petitioner's purported accounting of garry's estate the accounting covers thousands of transactions over a 14-year period from to the accounting generally identifies these items however only by the date of receipt or payment and the name of the claimed payor or payee in addition the accounting was prepared by donald hendrickson not by an outside accountant and he did not keep the records on which the accounting was based moreover petitioner admits that the hendrickson family never had a plan to keep a running list of whose money was spent during the operation of the various hendrickson family businesses under these circumstances it is not surprising that at trial respondent proved by reference to bank records and canceled checks that several transactions involving the three bank accounts used by garry's estate were either omitted from inaccurately described in or inaccurately classified by petitioner's accounting including one transaction involving dollar_figure there is a more fundamental problem with petitioner's accounting however than the errors and omissions detected by respondent the three bank accounts described in the accounting were not used solely to receive the joint income and to pay the -- - joint obligations of decedent and the children they were also used to receive income that belonged solely to the children and to pay obligations for which the children were solely responsible because of this commingling the proper classification of the thousands of transactions listed in petitioner's accounting as children's expenses joint expenses or decedent's expenses is of vital importance the classifications presented in petitioner's accounting were performed entirely by donald hendrickson because the books reviewed by donald hendrickson had classified the bank account items only as money coming in or money going out he was required to perform these classifications and the resulting allocations largely on the basis of his recollections of the purposes of the transactions in addition donald hendrickson generally reviewed only check registers rather than the canceled checks moreover we again note that the accounting concerns thousands of transactions over years and that donald hendrickson did not himself keep the records on which the accounting is based for all these reasons----and without suggesting any dishonesty----we believe that petitioner's accounting is not reliable enough either to establish the precise amount of decedent's expenses paid_by garry's estate or to serve more generally as a complete accounting of garry's estate - - petitioner's accounting shows that much of decedent's investment_income was spent on children's expenses although petitioner's accounting is not sufficiently reliable to show exactly how the income of garry's estate was spent it is still quite useful whether we treat the accounting as an admission by petitioner or evaluate it in light of the other evidence in the record the accounting corroborates our conclusion that the bulk of decedent's investment_income was not spent on the family farm it also strongly suggests that much of decedent's income was in fact used to pay the children's expenses rather than decedent's expenses petitioner's accounting clearly shows that at least dollar_figure of decedent's funds was not used to pay decedent's expenses during it also clearly shows that the three bank accounts of garry's estate summarized in the accounting were used to pay millions of dollars of the children's expenses during for example petitioner's accounting shows that over dollar_figure million of expenses explicitly identified as children's expenses was paid from the estate's accounts during the accounting also shows that approximately dollar_figure of principal and interest on the land bank loan was paid from the estate's accounts during the same period because petitioner admits that most of the proceeds of the land bank loan were used to pay the children's expenses petitioner concedes on brief that -- - percent of these loan payments approximately dollar_figure was the children's expenses as a result petitioner's own accounting shows that the bank accounts of garry's estate were used to pay over dollar_figure million of the children's expenses during it also shows as noted above that those bank accounts received over dollar_figure of decedent's funds that were not used to pay decedent's expenses for these reasons petitioner's accounting strongly suggests that large amounts of decedent's investment_income were used to pay the children's expenses during decedent did not receive consideration claimed by petitioner for any income not used to pay farm expenses petitioner argues that even if some of decedent's investment_income was not used to pay family farm expenses decedent did not make taxable_gifts of that income according to petitioner decedent received full consideration for any income not spent on the farm in the form of a dollar_figure receivable from hei and the children's performance of substantial services for the family farm with respect to the hei receivable we note that garry's estate_tax_return and petitioner's estate_tax_return each ‘2 petitioner essentially admits on brief that the amount of the children's expenses paid out of the three bank accounts of garry's estate exceeded the amount of the children's income received by those accounts -- -- reported a receivable from hei as an asset of the estate petitioner claims that the two returns did not refer to the same receivable according to petitioner hei paid off the dollar_figure receivable reported on garry's estate_tax_return over several years following garry's death and the dollar_figure receivable reported on petitioner's return was a new asset acquired subsequently by garry's estate on behalf of decedent the evidence does not support petitioner's assertions to the contrary it shows that the same receivable was reported on both returns having found that none of decedent's funds were used by garry's estate to acquire a receivable from hei during we have also found that decedent received no consideration for her investment_income in the form of a receivable from hei with respect to the children's provision of services to the family farm we have found that donald hendrickson and mrs klippel performed some services during with respect to the operations of the family farm however we now hold that these services do not constitute consideration for decedent's investment_income within the meaning of the gift_tax for the following reasons the children owned percent of the family farm_land after garry's death in their ownership of the farm_land then increased continuously until when it reached dollar_figure -- - percent therefore to a great extent the children's services were performed on or with respect to their own land and did not substantially benefit decedent in addition the children were of course decedent's children the children worked only part time for the family farm and their services were not of great value to the extent the children's services benefited decedent the services were well within the range of activities children in the prime of life normally perform for their elderly parents out of love and affection moreover there is no credible_evidence that the children's services were bargained for ie that decedent agreed at arm's length to exchange some of her investment_income for any services performed a transfer of property does not constitute a gift to the extent consideration in money or in money's worth is received in exchange therefor see sec_2512 however in order for consideration to be taken into account for gift_tax purposes it must benefit the transferor detriment to the transferee is not sufficient see commissioner v wemyss u s pincite in addition the consideration must be bargained for at least in the family context see 21_tc_1099 wife's asserted professional services rendered with respect to husband author's novel were not consideration for -- - husband's transfer of certain literary rights in the absence of proof that the services were bargained for as we have noted the children's services were performed primarily with respect to their own land and there is no evidence their services were bargained for therefore we find that the children's services do not constitute consideration for purposes of the gift_tax they do not offset any use of decedent's income for the benefit of the children no land bank loan payments were decedent's expenses petitioner admits that percent of the proceeds of the land bank loan was used to pay the taxes and administration_expenses of garry's estate petitioner further admits that under garry's will the children were responsible for these payments petitioner claims that the remaining percent of the loan proceeds was used to pay the expenses of the family farm because petitioner believes one-half of the farm expenses were decedent's expenses petitioner claims that percent of the loan proceeds was used to pay decedent's expenses as a result petitioner asserts that percent of the land bank loan payments made during approximately dollar_figure should be considered to be decedent's expenses the payment of which by decedent would not be a taxable gift the evidence suggests that even more than percent of the loan proceeds was used to pay the taxes and administration -- - expenses of garry's estate for this reason we have found that at least percent of the proceeds was so used the evidence concerning the net loan proceeds not used to pay such taxes and expenses is less clear the land bank's records provide few details about the use of these proceeds it is clear however that some of these proceeds were disbursed by the land bank using checks payable solely to donald hendrickson it is also clear that all net_proceeds not used to pay the taxes and expenses of garry's estate were deposited in the vera lou klippel agent account which was owned solely by the children in addition other than the unsubstantiated testimony of donald hendrickson there is no evidence that more than a de_minimis amount of the loan proceeds was used to pay expenses of the family farm or was otherwise received by or used for the benefit of decedent ’ the note representing the land bank loan provided that decedent was jointly and severally liable for repayment of the loan however the deeds by which decedent gave away most of her interest in the family farm_land during expressly provided that the grantees assumed the land bank debt to which the transferred land was subject as a result of these petitioner's estate_tax_return did report some of the land bank stock with a value of dollar_figure as an asset of the estate -- - assumptions by the children and their spouses decedent effectively became a guarantor rather than a co-obligor with respect to most of the land bank loan in addition the evidence shows that neither decedent nor garry's estate claimed any deductions for federal_income_tax purposes with respect to the interest on the land bank loan this strongly suggests that the signatories to the loan did not consider decedent to be the true obligor of the loan see sec_20_2053-6 estate_tax regs an enforceable agreement between spouses concerning the allocation of their joint income_tax_liability may limit the amount of income taxes allowable as a claim against the estate notwithstanding the spouses' joint_and_several_liability for the taxes to the commissioner for all these reasons we find that the land bank loan payments were not decedent’s expenses decedent's income was not used to pay decedent's share of expenses of any business other than family farm the bulk of petitioner's argument and evidence concerns the asserted use of decedent's investment_income to pay the expenses of the family farm to purchase an hei receivable or to induce the children to perform services for the family farm on brief however petitioner attempts to muddy the waters by suggesting that some of decedent's funds may have been used to pay decedent's share of the expenses of hendrickson family businesses --- - other than the family farm petitioner's brief even asserts at one point that the family including decedent pooled all its resources and contributed them to the family businesses including the family farm we reject this attempt to confuse the issues there simply is no evidence that decedent's investment_income was used to pay decedent's share of the expenses of any family business other than the family farm indeed elsewhere in its brief petitioner states that there is no testimony from any party that ona's decedent's money was not used for the farm ’ by contrast there is a great deal of evidence that decedent and the children did not pool all their assets and in fact owned several business interests separately for example although decedent owned the family farm_land as a tenant in common with the children it is undisputed that decedent also owned other farm_land outright and that she treated the income from that land as her separate_property as another example the parties have stipulated that the children had a farming partnership in which decedent was not a partner they have also stipulated that donald hendrickson his wife and his son owned a farming corporation in which decedent was not a shareholder ‘ respondent did not present any witnesses at trial -- - for all these reasons we find that none of decedent's investment_income was used to pay decedent's share of the expenses of any family business other than the family farm f decedent gave her investment_income to children as asserted by respondent on brief except to limited extent income was used to pay decedent's share of expenses of family farm on the basis of our conclusions set forth above and our review of the entire record we find that decedent made gifts of her dollar_figure in investment_income to the children as asserted by respondent on brief with one exception contrary to petitioner's position we have found that most of decedent's investment_income was not expended on the family farm contrary to respondent's position however we find that at least some of decedent's income was used to pay family farm expenses we also find that at least some of those expenses were properly attributable to decedent because the evidence has not established the precise amount of decedent's farm expenses we believe we should estimate that amount and reduce decedent's gifts correspondingly under the principle set forth in 39_f2d_540 2d cir see 55_tc_1082 in which we applied the cohan principle to estimate an amount of transferred funds that did not constitute a gift because it was used by the -- - transferee at the direction of the transferor to pay the transferor's expenses we have found that the net aggregate cash needs of the family farm from to did not exceed dollar_figure we believe however that even if decedent's investment_income had been used to pay this entire amount only a portion of the amount should be considered to be decedent's expenses for the following reason petitioner asserts that an individual may consume her own income as she wishes without making a taxable gift petitioner also claims that decedent deeply desired to preserve the family farm accordingly petitioner asserts that decedent who had both emotional and ownership interests in the family farm_land could have spent as much money as she wanted on the farm without making a taxable gift--even if she received no pecuniary return on her investment as a general principle petitioner is undoubtedly correct that an individual is under no duty to invest her property productively indeed an individual may consume or even squander her property without making a gift see dickman v commissioner u s pincite however when an individual transfers her property or the use of her property to members of her family without receiving adequate_consideration for it in money or -- - money's worth she has made a gift see sec_2512 dickman v commissioner supra more relevant to this case one may spend her money on her own real_estate without making a gift however when she spends her funds on someone else's real_estate without receiving adequate_consideration she has made a gift to that other person see pascarelli v commissioner supra pincite man's payment of landscaping and renovation expenses for house owned solely by woman held to be gift from man to woman even though both lived in the house shortly after garry's death decedent began a program of giving her interest in the family farm_land to the children as a result decedent's ownership of the farm_land declined from percent of the land in to dollar_figure percent in for this reason only a small portion of the expenses of the family farm represents expenses properly attributable to decedent for gift_tax purposes on average decedent owned approximately percent of the family farm_land during the period in issue the aggregate net cash needs of the family farm during this period did not exceed dollar_figure we therefore estimate that during approximately dollar_figure percent of dollar_figure of decedent's investment_income was used to pay family farm expenses properly attributable to decedent dividing this amount by the -- - calendar years in the period at issue produces an amount of approximately dollar_figure per year we therefore hold that during decedent gave her dollar_figure in investment_income to the children as asserted by respondent on brief except that the amount of the gifts asserted by respondent should be reduced by dollar_figure per year’ on account of moneys spent by garry's estate on decedent's share of the cost of operating the family farm ’ we realize that this approach only roughly estimates the amount of decedent's investment_income actually spent on family farm_land owned by decedent during each of the years in issue however the cohan_rule recognizes that the true injustice would be to take an all-or-nothing approach because of a failure of proof it also contemplates that we may bear down if we so ‘in applying the unused annual gift_tax exclusions to which decedent was entitled see supra p this amount should be divided equally among the three children ie the asserted gifts to each of the three children should be reduced by dollar_figure per year ‘ as discussed above we have not treated any of the land bank loan payments as decedent's expenses however we have found that the amount of decedent's investment_income used to pay decedent's share of the family farm expenses during was equal to decedent's full share of the aggregate net cash needs of the family farm for that period for this reason if we had found that any land bank loan proceeds had been used to pay decedent's share of the farm expenses we would also have found that less of decedent's investment_income had been so used see 98_tc_640 continued - -- choose on the taxpayer whose inexactitude is of his own making see cohan v commissioner f 2d pincite we again note that the funds of garry's estate were commingled with funds owned solely by the children for this and other reasons petitioner's purported accounting of garry's estate is unreliable and simply does not permit us to determine the amount of family farm expenses actually paid with decedent's funds it also falls far short of the kind of accounting usually expected of a fiduciary with respect to the funds under his control il is petitioner entitled to deduct a portion of land bank loan as unpaid mortgage in garry's estate agreed to borrow dollar_figure from the land bank according to the promissory note eight parties including decedent individually and as personal representative of garry's estate the children and the children’s spouses were jointly and severally liable for repayment of the land bank loan these parties also executed a mortgage to secure the loan the continued where after applying the rule set forth in 39_f2d_540 2d cir we wrote that we are satisfied that these seemingly arbitrary holdings comport with the admonition of judge learned hand in commissioner v maresi citation omitted that 'the one sure way to do injustice is to allow nothing whatever upon the excuse that we cannot tell how much to allow' -- - mortgage covered most but not all of the big_number acres constituting the family farm at decedent's death the outstanding balance of the land bank loan was dollar_figure petitioner claimed on the estate_tax_return that this entire balance was deductible from decedent's gross_estate in part as a claim against the estate under sec_2053 and in part as an unpaid mortgage under sec_2053 on brief petitioner concedes that its original position was incorrect petitioner now seeks a deduction only for an unpaid mortgage under sec_2053 a in the amount of dollar_figure respondent maintains that no deduction is allowable sec_2053 allows a deduction from the gross_estate for unpaid mortgages on property the mortgage for the land bank loan is unquestionably an unpaid mortgage to the extent of the dollar_figure outstanding balance at decedent's death however the limitations on the unpaid mortgage deduction thwart even petitioner’s reduced claim as explained below a value of security included in decedent's_estate sec_2053 by its terms applies to an unpaid mortgage on property where the value of the decedent's interest therein undiminished by such mortgage is included in the value of the gross_estate we have interpreted and applied this language to hold that where the value of the property securing -- - the mortgage is not included in the gross_estate the mortgage is not deductible under sec_2053 see 62_tc_317 it is not entirely clear how sec_2053 should be applied when only a part of the security for a mortgage is included in a decedent's gross_estate we have held however that the deduction may in no event exceed the amount of the security included in the estate see 64_tc_889 according to petitioner decedent's_estate included some of the land subject_to the land bank mortgage with a fair_market_value at decedent's death of dollar_figure because the original principal_amount of the land bank loan was dollar_figure petitioner asserts the land included in decedent's_estate represented dollar_figure percent ie dollar_figure divided by dollar_figure of the security for the loan as a result petitioner also asserts it is entitled to a sec_2053 deduction in an amount egqual to dollar_figure percent of the dollar_figure balance outstanding at decedent's death or dollar_figure in performing these calculations petitioner apparently assumed that the value at decedent's death of all the security for the land bank loan was equal to the dollar_figure original principal_amount of the loan the record however contains no evidence of the value of the land securing the loan that was not included in decedent's_estate -- - petitioner's estate_tax_return reported four tracts of land as being subject_to a mortgage with an aggregate reported value of dollar_figure petitioner's brief asserts that the mortgage referred to was the land bank mortgage however by comparing the description of the four tracts on petitioner's estate_tax_return with the land bank mortgage we have found that only two of the tracts reported on the return--tract containing dollar_figure acres and tract containing dollar_figure acres----were in fact subject_to the mortgage with respect to the value of the tracts subject_to the land bank mortgage petitioner's return reported a separate value for only one of these tracts a value of dollar_figure for tract the return reported a combined value of dollar_figure for three other tracts including tract the second tract subject_to the land bank mortgage by assuming that these three tracts had the same per-acre value we have estimated that the value of tract was dollar_figure for all these reasons we have found that only dollar_figure of the security for the land bank loan was included in decedent's_estate therefore petitioner's sec_2053 deduction could in no event exceed dollar_figure--even if the other requirements set forth below were satisfied see estate of fawcett v commissioner supra pincite -- - b uncertainty that land bank loan will ever be paid_by decedent's_estate an item may be deducted under sec_2053 even if its exact amount is not known provided it is ascertainable with reasonable certainty and will be paid see sec_20_2053-1 estate_tax regs however no deduction may be taken on the basis of a vague or uncertain estimate or for a debt that will not in fact be paid see id estate of courtney v commissioner supra pincite as donald hendrickson testified at trial if decedent had paid more than her allocable share of the land bank loan she would have been entitled to seek contribution from her co- obligors as explained below the value of decedent's contribution rights must be taken into account in determining the allowable_amount of petitioner's deduction for the land bank loan however under the circumstances of this case petitioner has not established and it is impossible for us to determine the value of those contribution rights for this reason and the other reasons discussed below it is impossible to estimate petitioner's liability for the land bank loan with reasonable certainty and no deduction is allowed petitioner's sec_2053 deduction must be reduced on account of decedent's contribution rights decedent individually was but one of eight parties who were jointly and severally liable for repayment of the land bank loan -- - as a result of this joint liability decedent would have been entitled under indiana law to payments from her co-obligors if she had paid more than her share of the land bank loan see ind code ann sec b michie the purpose of the deduction for unpaid mortgages and generally for claims against the estate is to ensure that the estate_tax is imposed on the net amount of wealth a decedent can transmit to his or her heirs see estate of courtney v commissioner supra pincite to achieve this purpose where a decedent was jointly and severally liable for a debt at the time of death the decedent's_estate is not allowed to deduct the entire debt instead the estate's sec_2053 deduction is adjusted to take account of the decedent's right of contribution from his co-obligors see 7_bta_134 affd 30_f2d_792 9th cir this may be done directly by limiting the decedent's sec_2053 deduction to the amount of the joint_and_several debt less the value of the decedent's contribution rights it may also be done indirectly by allowing the decedent a deduction for the full amount of the debt but by including the value of the decedent's contribution rights in the value of the gross_estate see id pincite in this case the value of decedent's right to seek contribution has not been included in decedent's gross_estate therefore the amount of petitioner's sec_2053 deduction must -- jo - be adjusted to take into account the value of decedent's contribution rights the value of decedent's contribution rights cannot be determined of course it is not always easy to determine the value of contribution rights in some cases we have simply held that each co-obligor would contribute a proportionate share of the debt based on the number of obligors see eg 2_tc_332 decedent was one of three debtors held because of contribution rights estate's deduction limited to one-third of original amount of debt less amounts decedent had previously paid mccue v commissioner a memorandum opinion of this court dated date decedent was one of parties liable for a tax claim held because taxpayer had not proved value of contribution rights estate's deduction limited to one-fifteenth of amount of claim in this case we cannot determine the value of decedent's contribution rights on the basis of the number of obligors because much of decedent's share of the land bank loan has been assumed by the children and their spouses as noted above by the time of her death decedent had given away all but dollar_figure percent of the land constituting the family farm the deeds by which decedent made these gifts expressly - 7jl1- provided that the grantees assumed the land bank debt to which the transferred land was subject as a result of these assumptions by the children and their spouses decedent effectively became a guarantor rather than a co-obligor with respect to most of the land bank loan because a guarantor's rights to contribution or subrogation are greater than a co-obligor's it would be inappropriate to determine the value of decedent's contribution rights by reference to the number of obligors on the land bank loan see 770_f2d_981 11th cir sec_2053 deduction denied in its entirety where decedent was only secondarily liable because decedent had 100-percent right of contribution from primary debtor affg 81_tc_741 decedent's status as guarantor or accommodation party in addition to the assumptions of debt by decedent's transferees there is other evidence that suggests decedent functioned largely as a guarantor or accommodation party with respect to the land bank loan first even petitioner claims that only percent of the proceeds from the land bank loan was used for decedent's benefit in addition all of the net loan proceeds not used to pay the taxes and expenses of garry's estate were deposited in the vera lou klippel agent account which was owned solely by the children moreover other than the unsubstantiated testimony of - j2 - donald hendrickson there is no evidence that more than a de_minimis portion of the proceeds was in fact used for decedent’s benefit second no claim was filed against decedent's_estate with respect to the land bank loan by either the land bank or any of decedent's co-obligors third payments have continued to be made on the land bank loan since decedent's death in fact as of date the balance of the land bank loan had been reduced to dollar_figure from the dollar_figure balance at decedent's death petitioner has not claimed that it made or contributed to any of these payments fourth neither decedent nor garry's estate deducted any of the interest payments on the land bank loan this suggests that the parties to the loan did not regard decedent as a real obligor of the loan c conclusion re unpaid mortgage deduction in estate of theis v commissioner supra we were required to consider the availability of a deduction for joint_and_several debt where the security for the loan was included in the decedent's_estate we held that no unpaid mortgage deduction was allowable because the decedent was in fact a guarantor or accommodation party rather than a true co-obligor see id pincite -- - as noted above in this case the children and their spouses expressly assumed most of decedent's share of the land bank loan decedent had rights of contribution or subrogation against her co-obligors on the land bank loan but we are unable to determine the value of those rights petitioner admits that most of the proceeds of the land bank loan did not benefit decedent and there is little evidence that more than a dé minimis portion of the proceeds benefited decedent payments have continued to be made on the land bank loan since decedent's death neither garry's estate nor decedent deducted the interest on the land bank loan no claims were filed against decedent's_estate with respect to the land bank loan and only a small portion of the security for the land bank loan was included in decedent's_estate on the basis of all these facts and circumstances we hold that petitioner is not entitled to any deduction for the land bank loan under sec_2053 even though a small portion of the security for the loan was included in decedent's_estate see estate of theis v commissioner supra estate of courtney v commissioner supra cf kstate of fawcett v commissioner 64_tc_889 commissioner's determination that one-half of joint_and_several debt was deductible as an unpaid mortgage was not disturbed estate of scofield v commissioner tcmemo_1980_470 estate's unpaid mortgage deduction reduced by value of -- j4 --- decedent’s right of subrogation held proper where decedent guaranteed secured debt property securing debt was distributed to decedent's son the primary debtor by the estate subject_to the mortgage and the giving of the guaranty was not a gift til unused exclusions available as conceded in respondent's brief offset and deduction for gift_taxes payable respondent admits that decedent's gifts of farm_land during did not consume all of decedent's annual gift_tax exclusions for gifts to the children accordingly on brief respondent has conceded that in determining the taxable_gifts made by decedent the amounts of unused exclusion shown in the table in our findings_of_fact see supra pp should be taken into account by contrast petitioner contends that the exclusions available should be twice the amounts shown in the table petitioner apparently believes that if any additional gifts were made by decedent they were made to six donees presumably to the children and their spouses rather than to three petitioner has offered no evidence that decedent intended to give anything other than the family farm_land to the children's spouses moreover the assertion that the investment_income at issue herein was transferred to anyone other than the children is totally inconsistent with petitioner's primary argument which is that all amounts at issue were consumed by a bona_fide business - j5 - venture owned entirely by decedent and the children it is also inconsistent with the evidence introduced to support that argument for these reasons we find that the amounts of unused annual exclusion available are those shown in our findings_of_fact the amount of decedent's taxable_gifts redetermined in this opinion will increase the amount of estate_tax due from petitioner because it will increase the amount of petitioner's tentative estate_tax computed under sec_2001 b however the amount of gift_tax that would have been payable on those gifts whether or not actually paid will offset part of this increase in tax because it will increase the hypothetical gift_taxes payable for purposes of sec_2001 see 94_tc_872 of course if petitioner ultimately pays any gift_taxes associated with the gifts at issue herein petitioner will be entitled to additional deductions from the gross_estate on account of those taxes see sec_2053 sec_20_2053-6 estate_tax regs to reflect all the foregoing decision will be entered under rule
